DETAILED ACTION
Status of Claims
Claims 1, 4-9, 13, and 16-21 are currently amended.
Claims 3 and 15 have been canceled.
Claims 38-39 are newly added.
Claims 1-2, 4-14, and 16-39 are currently pending.
Claims 24-37 have been withdrawn.
Claims 1-2, 4-14, 16-23, and 38-39 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 03/15/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of 10/14/2020 has been withdrawn. 

35 USC 101
Applicant's arguments filed 03/15/2021 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that the newly amended limitation of “displaying one or more goods or services available for order based on location .
Additionally, the claim does not amount to significantly more based on applicant’s newly amended/added claim language. Generically reciting the use of a device to communicate a location does not amount to significantly more. The additional elements are used in a generic manner and operates using well-understood, routine and conventional functions.  For example the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner. Courts have found that simply receiving or transmitting data over a network to be a well0understood, routine, and conventional function. See MPEP 2106.05(d)(II). For at least these reasons, Applicant’s arguments are not persuasive and the claims are ineligible.

35 USC 103
.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-14, 16-23, and 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

Claims 1-2, 4-14, 16-23, and 38-39 directed to a machine, however claims 1-2, 4-14, 16-23, and 38-39 are directed to a judicial exception (i.e. abstract idea).

Taking claim 1 as representative, claim 1 recites associating a user, a method of payment, and an account with a identifier and the unique identification code; authenticating the unique identification code; pre-authorizing the account for a subsequent order of a good or service; displaying one or more goods or services available for order based on location information; after receipt of an order, associating location information with the order; communicating the location information and the identity and the price of the good or service ordered; after the occurrence of a triggering event, displaying a bill listing the at least one good or service ordered; and communicating authorization to pay one or more charges associated with the bill.

The above limitations recite the steps of authenticating and authorizing the purchase of a good or service in a golf course environment. The limitations of associating a user, a method of payment, and an account with a identifier and the unique identification code; authenticating the 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements-a computer, including a processor and memory, connected to a wireless receiver, a location positioning receiver, and a wireless transmitter; a display for displaying content, the display connected to the computer; a user interface connected to the computer, configured to receive a user selection; wherein the computer, upon receipt of a unique identification code, causes the system to perform operation recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) (Specification ⁋⁋ 0054-0062) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.



Although these additional computer-related elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea. Implementation of an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice Corp. Pty. Ltd. V. CLS Bank lnt’l, claim 1 merely recites a commonplace business method (i.e., authenticating and authorizing the purchase of a good or service) being applied on a general purpose computer as Applicant’s specification explains in a high level of generality (Applicant’s specification ⁋⁋ 0054-0062).

Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer, including a processor and memory, connected to a wireless receiver, a location positioning receiver, and a wireless transmitter; a display for displaying content, the display connected to the computer; a user interface connected to the computer, configured to receive a user selection; wherein the computer, upon receipt of a unique identification code, causes the system to perform operation amounts to no more than mere instructions to apply the exception using generic computer 

Further the additional elements (i.e., computer, including a processor and memory, connected to a wireless receiver, a location positioning receiver, and a wireless transmitter; a display for displaying content, the display connected to the computer; a user interface connected to the computer, configured to receive a user selection; wherein the computer, upon receipt of a unique identification code, causes the system to perform operation) are used in a generic manner and operates using well-understood, routine and conventional functions.  For example the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner.

The use of generic computer components to send or receive business information between various computer terminals is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas (See M.P.E.P. 2106.05(d)(II)).  Similarly, the use of generic computer components to perform accounting functions is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas (See M.P.E.P. 2106.05(d)(II)).

Further, the instant specification makes clear that the recited physical components provide a generic environment in which to carry out the abstract idea (Specification ⁋⁋ 0054-

The claimed functions can be carried out in existing computers long in use, no new machinery being necessary. Claim 1 merely assumes the availability of physical components including a computing system, for input and output.
Further, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising, sales, and promotions. See M.P.E.P. § 2106.05(h)

The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea without significantly more.  The claim is not patent eligible.

Dependent claims 2 and 4-12 and 38 when analyzed individually and as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2 and 4-12 and 38 further describe commercial interactions, intended uses, and non-functional descriptive material and as such fall 

Regarding claims 13-14, 16-23, and 39, the claims recite substantially similar limitations and scope as recited in claims 1-2, 4-10, 12, and 38.  As such, claims 13-14, 16-23, and 39 are rejected under similar rationale. 

Therefore claims 1-23 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, 16-23, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslette et al., US 2017/0039661 A1 (as cited by applicant and hereafter referred to as “Vanslette”) in view of Pippin US 2002/0027524 A1 (as cited by applicant and hereafter referred to as “Pippin”) in further view of McDonnell US 2005/0228547 A1 (as cited by applicant and hereafter referred to as “McDonnell”).

Referring to claim 1, Vanslette teaches an  interactive wireless system for use in a golf course environment (i.e. abstract ⁋⁋ 0009-0010), comprising: 
a computer, including a processor and memory, connected to a wireless receiver, a location positioning receiver, and a wireless transmitter (Fig. 1, 8 and ⁋⁋ 0009); 
a display for displaying content, the display connected to the computer (Fig. 1 and ⁋⁋ 0011, 0050); 
a user interface connected to the computer, configured to receive a user selection (⁋⁋ 0040, 0059, 0089); 
wherein the computer, upon receipt of a unique identification code, causes the system to perform operations comprising (⁋⁋ 0050-0051, 0145):
 associating a user, a method of payment, and an account with a computer identifier and the unique identification code (⁋⁋ 0050-0052, 0082-003, 0145); 
pre-authorizing the account for a subsequent order of a good or service (⁋⁋ 0082-0083, 0145); 
after receipt of an order, associating location information from the location positioning receiver with the order (⁋⁋ 0040, 0082, 0083); 

after the occurrence of a triggering event, displaying a bill listing the at least one good or service ordered (⁋⁋ 0023, 0040, 0059, 0082, 0115, 0125).

Vanslette does not explicitly teach authenticating the unique identification code and communicating authorization to pay one or more charges associated with the bill.  However, Pippin teaches a golf course assistance device including the known technique of authenticating a unique identification code and communicating authorization to pay one or more charges associated with a bill (⁋⁋0071, 0072).
This known technique is applicable to the system for managing activities at a venue (i.e. golf course) of Vansleete as they both share characteristics and capabilities, namely they are directed to assisting users on a golf course.
It would have been recognized that applying the known technique of authenticating a unique identification code and communicating authorization to pay one or more charges associated with a bill as taught by Pippin to the teachings of Vanslette would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems.  Further, including authenticating a unique identification code and communicating authorization to pay one or more charges associated with a bill, as taught by Pippin, into the system for managing activities at a venue (i.e. golf course) of Vanslette would have been recognized by those of ordinary skill in the art as resulting in an improved system with the advantage of ensuring proper accounting and order routing/charging.

This known technique is applicable to the system for managing activities at a venue (i.e., golf course) of Vanslette as they both share characteristics and capabilities, namely they are directed to assisting users on a golf course.
It would have been recognized that applying the known technique of displaying goods available for order based on location as taught by McDonnell to the teachings of Vanslette/Pippin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems.  Further, including displaying goods available for order based on location, as taught by McDonnell, into the system for managing activities at a venue (i.e. golf course) of Vanslette/Pippin would have been recognized by those of ordinary skill in the art as resulting in an improved system with the advantage of providing better customer service by having pickup orders ready for golfers by tracking the precise location. McDonnell 38.

Referring to claim 2 Vanslette/Pippin/McDonnell teaches the system of claim 1, wherein the computer activates content, selected from the group consisting of: golf-related information, golf course-related information, position location information, advertising information, 


Referring to claim 4 Vanslette/Pippin/McDonnell teaches the system of claim 2, wherein the triggering event is based upon the location positioning receiver entering an area within a geographic boundary of the golf course environment (Vanslette ⁋⁋ 0023, 0040, 0082, 0115, 0125).

Referring to claim 5 Vanslette/Pippin/McDonnell teaches the system of claim 2, wherein the triggering event is based upon the location positioning receiver exiting an area within a geographic boundary of the golf course environment (Vanslette ⁋⁋ 0023, 0040, 0082, 0115, 0125).

Referring to claim 6 Vanslette/Pippin/McDonnell teaches the system of claim 2, wherein the triggering event is based upon the location positioning receiver crossing a boundary within one or more geographic boundaries of the golf course environment (Vanslette ⁋⁋ 0023, 0040, 0082, 0115, 0125).

Referring to claim 7 Vanslette/Pippin/McDonnell teaches the system of claim 2, wherein the triggering event is based upon the expiration of a time after the location positioning receiver enters an area within a geographic boundary of the golf course environment (Vanslette ⁋⁋  0040, 0057, 0059, 0110, 0145, 0162).

Referring to claim 8 Vanslette/Pippin/McDonnell teaches the system of claim 2, wherein the triggering event is based upon the expiration of a time after the location positioning receiver exits an area within a geographic boundary of the golf course environment (Vanslette ⁋⁋  0040, 0057, 0059, 0110, 0145, 0162).

Referring to claim 9 Vanslette/Pippin/McDonnell teaches the system of claim 2, wherein the triggering event is based upon the expiration of a time after the location positioning receiver crosses a boundary within one or more geographic boundaries of the golf course environment (Vanslette ⁋⁋  0040, 0057, 0059, 0110, 0145, 0162).

Referring to claim 10 Vanslette/Pippin/McDonnell teaches the system of claim 1, wherein the computer enables a vehicle for use on a golf course (Vanslette ⁋⁋ 0052, 0060, 0091, 0106).

Referring to claim 11 Vanslette/Pippin/McDonnell teaches the system of claim 1, wherein the computer disables a vehicle for use on a golf course (Vanslette ⁋⁋ 0052, 0060, 0091, 0106).

Referring to claim 12 Vanslette/Pippin/McDonnell teaches the system of claim 1, wherein the system associates a vehicle identifier with the user, the method of payment, the account, the computer identifier and the unique identification code (Vanslette ⁋⁋ 0052, 0060, 0082, 0083, 0091, 0106, 0145).

Referring to Claim 38 Vanslette/Pippin/McDonnell teaches the system of claim 1, wherein the computer causes the system to perform the operations further comprising determining the location information to indicate the order was placed from a geographic location within the golf course environment (McDonnell: ⁋⁋ 38-39).

Referring to claims 13-14, 16-23, and 39: all the limitations in apparatus claims 13-14, 16-23, and 39 are closely parallel to the limitations of system claims 1-2, 4-10, 12, and 38, analyzed above and rejected on the same basis.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684